Cite as 2015 Ark. 299

                SUPREME COURT OF ARKANSAS

       IN RE SUPREME COURT                       Opinion Delivered   July 2, 2015
       COMMITTEE ON THE
       UNAUTHORIZED PRACTICE
       OF LAW




                                       PER CURIAM

       Phillip A. Stone, Esq., of El Dorado, Fourth Congressional District; William A.

Waddell, Jr., Esq., of Little Rock, Second Congressional District; and Faye Shepherd of

Conway, are appointed to the Committee on the Unauthorized Practice of Law for three-

year terms to expire on May 31, 2018. The court thanks Mr. Stone, Mr. Waddell, and Ms.

Shepherd for accepting appointments to this important committee.

       The court expresses its gratitude to J. Trent Daniels, Esq., of Hot Springs, Lee D.

Short, Esq., of Little Rock, and Madelyn Blaine Davis of Little Rock for their service to the

committee.